IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ADOPTION OF: M.E.L., A MINOR           : No. 440 MAL 2022
                                              :
                                              :
PETITION OF: D.D.L., FATHER                   : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2022, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:


      Whether the Superior Court erred as a matter of law and/or abused its
      discretion in remanding this matter to the trial court to evaluate whether
      Mother could establish the “cause” exception of 23 Pa.C.S. § 2901 where
      the child is proposed to be adopted by a non-spouse?